DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Request for Reconsideration filed July 5, 2022.
No amendments are made to the claims.
Claims 1-9, 12, 16, and 21-30 are pending.

Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s assertion that “there is no logical reason to modify Wiklund’s device with protrusion of Lamoureux”, the prior art  indicates otherwise.  US Patent No. 8,744,572 to Greenhut teaches that “a suture or other device  may be inserted around the flange” to enable tethering or extraction of an implanted medical device in addition to the fixation members/protrusions that hold the header to the tissue (e.g., column 15, lines 49-62 of Greenhut). That is, one of ordinary skill in the art would have recognized that a suture is one form of an anchoring mechanism and other forms also exist and are usable to anchor IMDs in the medical art, and also, that both protrusions and sutures can be used to secure an IMD in tissue in view of the teachings of Greenhut. US Patent Application Publication No. 2012/0059467 to Drew (applied in the Final Rejection dated 12/21/2021) teaches that both protrusions and sutures can be used to secure an IMD to tissue in a patient (see Abstract, paragraph [0029]: sutures may be located on the bottom or other sides of a cover 100, and Fig. 3 of Drew). Thus, it would have been an obvious substitution of one anchoring mechanism for another anchoring mechanism. 
In response to Applicant’s assertion that “a device sewn to tissue does not migrate”, US Patent Application Publication No. 2007/0123923 to Lindstrom teaches that suturing or stapling implantable devices to surrounding tissues may be adequate for acute fixation means; but, in a significant number of cases, failure of the acute fixation means occurs leaving the implanted device to “float” within the body (e.g., paragraph [0004] of Lindstrom). That is, Lindstrom teaches that suturing can fail and leave the IMD floating within the body. Lindstrom also teaches that over time, the positional stability created by acute fixation means (staples or sutures) may be naturally replaced by or enhanced by the chronic fixation means of Lindstrom’s invention (e.g., paragraph [0051] of Lindstrom where the chronic fixation means is scar tissue surrounding protrusions). Thus, one of ordinary skill in the art would have modified the sutures in the header of Wiklund to have protrusions as taught by Lamoureux as both sutures and protrusions are well-known anchoring mechanism in the implantable medical arts, and protrusions are effective for long term implantation as evidenced by Lindstrom.
Alternatively, as the claims currently do not preclude suturing, one of ordinary skill in the art would have modified the header housing of Wiklund to include protrusions defined by the outer surface of the header body in order to reduce movement of the IMD after implantation as taught by Lamoureux. 
The Office Action dated 04/07/2022 provides rational underpinning to support the legal conclusion of obviousness: Lamoureux teaches that one or more protrusions extending in a radial direction with respect to the longitudinal axis of the IMD can reduce the tendency of the IMD to migrate and rotate within a patient’s body and the header of Wiklund would have been modified to include protrusions in order to reduce movement after implantation. As evidenced by Lindstrom, suturing alone does not stop migration; however, protrusions alone does. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9, 12, 16, 22, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,871,515 to Wiklund et al. (hereinafter referred to as “Wiklund”) in in view of US Patent Application Publication No. 2009/0203953 to Lamoureux et al. (hereinafter referred to as “Lamoureux”).
Referring to claims 1 and 12, Wiklund discloses an implantable medical device (e.g., abstract and Fig. 2) comprising: a first end and a second end (see annotated Fig. 2); an electrode positioned at or near the first end (e.g., Fig. 2, 30);
    PNG
    media_image1.png
    741
    342
    media_image1.png
    Greyscale
 a core assembly housing having an outer surface (e.g., Fig. 2, 14); a header housing coupled to the core assembly housing and positioned at the second end (e.g., Fig. 2, 12 is attached to 14), the header housing having an outer surface extending from a first header end to a second header end (see annotated Fig. 2); and an antenna (e.g., column 8, lines 16-21: enclosure 14 includes a battery, control circuitry for operations and recording EGM and telemetry antenna and circuit), wherein a plurality of fixation devices are defined by the outer surface of the header housing, wherein the plurality of protrusions are configured to reduce movement of the implantable medical device within a patient after implantation (e.g., Fig. 2, 22 and 24 and column 9, lines 32-39: header housing 20 is molded to have a pair of transversely extending holes 22, 24 so that the electrodes can be oriented at a desired angle) ,wherein the implantable medical device is configured to sense physiological parameters of the patient and wirelessly communicate the sensed physiological parameters to an external device via the antenna (e.g., column 8, lines 16-21: telemetry circuit receives commands from and transmits stored data to an external programmer). Wiklund differs from the claimed invention in that it does not expressly disclose a plurality of protrusions defined by the outer surface of the header housing, wherein the plurality of protrusions are configured to reduce movement of the implantable medical device within a patient after implantation. However, Lamoureux teaches, in a related art: implantable therapeutic medical device (IMD), that one or more protrusions extending in a radial direction with respect to a longitudinal axis of the implantable device can reduce the tendency of the IMD to migrate and rotate within a patient’s body after implantation (e.g., paragraphs [0015] and [0052] of Lamoureux). Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have recognized that a plurality of protrusions extending from the first and second sides of the header could reduce the tendency of the member to migrate and rotate after implantation in view of the teachings of Lamoureux. Consequently, one of ordinary skill in the art would have modified the header housing of Wiklund to include protrusions defined by the outer surface of the header body in order to reduce movement of the IMD after implantation, and because the combination would have yielded predictable results. Examiner’s note: only these protrusions are defined by the outer housing of the header.
With respect to claims 3-4, Wiklund in view of Lamoureux teaches the implantable medical device of claim 1, wherein the outer surface of the header housing includes a first side and a second, opposite-facing, side (see annotated Fig. 2 of Wiklund), the plurality of protrusions comprising a plurality of rows of protrusions, each row extending at least partially across a width of the first side (e.g., Fig. 1A and paragraph [0053] of Lamoureux: protrusions 106 form a plurality of rows where each row extends in a direction that is 90 degrees from adjacent rows).  Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have recognized that a plurality of protrusions comprising rows of protrusions extending from the first and second sides of the header could reduce the tendency of the member to migrate and rotate after implantation in view of the teachings of Lamoureux. Consequently, one of ordinary skill in the art would have modified the header housing of Wiklund to include a row of protrusions defined by the outer surface of the header body on each side of its header housing in order to reduce movement of the IMD after implantation, and because the combination would have yielded predictable results.
As to claim 5, Wiklund in view of Lamoureux teaches the implantable medical device of claim 3, wherein each of the plurality of rows of protrusions is aligned parallel to a first axis (see annotated Fig. 2 - axis extending into the page between the first and second side), wherein the first axis is perpendicular to a second axis, the second axis comprising an axis of symmetry of the header (axis extending through electrodes 30 and 70 of Fig. 2 of Wiklund), extending from the first header end (Fig. 2, 46 of Wiklund) to the second header end (top of header).
With respect to claim 6, Wiklund in view of Lamoureux teaches the implantable medical device of claim 5, wherein each of the plurality of rows of protrusions is arranged to be offset from an adjacent row of protrusions (e.g., Fig. 1A, 106 of Lamoureux). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a rows of protrusions being arranged offset from each other in view of the teachings of Lamoureux that such a design is beneficial to reduce migration and rotation of the IMD within the patient's body after implantation. It is for that reason one of ordinary skill in the art would have further modified the protrusions of Wiklund in view of Lamoureux to have rows of protrusion that are arranged offset from each other and because the combination would have yielded predictable results.
As to claim 7, Wiklund in view of Lamoureux teaches the implantable medical device of claim 5, further comprising an elongated protrusion oriented at an angle to the second axis (Lamoureux teaches an elongated protrusion oriented at an angle to the second axis in Figs. 1-5 of Lamoureux). The Examiner notes that the recitation of at an angle includes both a 0 degree and a 90 degree angle. One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of protrusions being oriented at an angle to the second axis in view of the teachings of Lamoureux that such a design is beneficial to reduce migration and rotation of the IMD within the patient's body after implantation. It is for that reason one of ordinary skill in the art would have further modified the protrusions of Wiklund in view of Lamoureux to have an elongated protrusion oriented at an angle to the second axis, and because the combination would have yielded predictable results.
With respect to claims 8-9, Wiklund in view of Lamoureux teaches the implantable medical device of claim 1, but does not expressly teach that the peaks and valleys define an elongated truncated pyramid shape (e.g., Figs. 5 and 4 of Lamoureux: an elongated truncated pyramid shape and truncated triangular prism shapes, respectively). In the absence of criticality, one of ordinary skill in the art would have further modified the protrusions of the combination to the designs taught by Lamoureux in order to reduce migration and rotation of the IMD and because the combination would have yielded predictable results.
With respect to claim 22, Wiklund in view of Lamoureux teaches the implantable medical device of claim 1, wherein a second electrode is positioned within the header housing (e.g., Fig. 2, 70 and column 8, lines 58-63 of Wiklund: header electrode 70). 
As to claim 27, Wiklund in view of Lamoureux teaches the implantable medical device of claim 12, wherein the plurality of protrusions are configured to reduce movement of the implantable medical device within a patient after implantation (e.g., paragraphs [0015] and [0052] of Lamoureux).  Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have recognized that a plurality of protrusions extending from the first and second sides of the header could reduce the tendency of the member to migrate and rotate after implantation in view of the teachings of Lamoureux. Consequently, one of ordinary skill in the art would have modified the header housing of Wiklund to include protrusions defined by the outer surface of the header body in order to reduce movement of the IMD after implantation, and because the combination would have yielded predictable results.
With respect to claim 28, Wiklund in view of Lamoureux teaches the implantable medical device of claim 12, wherein the implantable medical device is configured to sense physiological parameters of a patient and wirelessly communicate the sensed physiological parameters to an external device via an antenna positioned within the implantable medical device (e.g., column 8, lines 16-21: enclosure 14 includes a battery, control circuitry for operations and recording EGM and telemetry antenna and circuit where the telemetry circuit receives commands from and transmits stored data to an external programmer).  
Regarding claim 16, Wiklund discloses a method of forming an implantable medical device, the method comprising: forming a core assembly comprising a core assembly housing (e.g., Fig. 2, 14), the core assembly having an outer surface extending between a first end and a second end (e.g., Fig. 2, 18 and column 8, lines 32-48); forming a header (e.g., column 9, lines 16-19: header module 12 is molded of rigid thermoplastic), the header comprising a header housing having an outer surface extending from a first header end to a second header end (e.g., Figs. 6-9, housing 20 with surface 26), wherein a first sensing electrode is positioned within the header housing (e.g., Fig. 2, 70 and column 9, lines 19-20: header components include electrode 70); forming fixation devices defined by the outer surface of the header housing (e.g., Fig. 2, 22 and 24 and column 9, lines 32-39); and coupling the header, at a first header end, to the first end of the core assembly housing (e.g., Fig. 10 and column 9, lines 23-26: header module 12 is attached to hermetically sealed enclosure or core assembly); coupling a battery assembly to the second end (e.g., column 8, lines 32-54: electrical connection between the header electrode and EGM recording circuitry is via feedthrough pin 40 of Fig. 2, which is connected to a battery); and coupling a second sensing electrode to the battery assembly (e.g., column 8, lines 32-54: cardiac signal monitor includes a can electrode 30 where electrical connection between electrodes 30, 70 that sense EGM signals is via the battery and feedthrough 40). Wiklund differs from the claimed invention in that it does not expressly disclose a plurality of protrusions defined by the outer surface of the header housing, wherein the plurality of protrusions are configured to reduce movement of the implantable medical device within a patient after implantation. However, Lamoureux teaches, in a related art: implantable therapeutic medical device (IMD), that one or more protrusions extending in a radial direction with respect to a longitudinal axis of the implantable device can reduce the tendency of the IMD to migrate and rotate within a patient’s body after implantation (e.g., paragraphs [0015] and [0052] of Lamoureux). Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have recognized that a plurality of protrusions extending from the first and second sides of the header could reduce the tendency of the member to migrate and rotate after implantation in view of the teachings of Lamoureux. Consequently, one of ordinary skill in the art would have modified the header housing of Wiklund to include protrusions defined by the outer surface of the header body in order to reduce movement of the IMD after implantation, and because the combination would have yielded predictable results. Examiner’s note: only these protrusions are defined by the outer housing of the header.
With respect to claim 29, Wiklund in view of Lamoureux teaches the method of claim 16, wherein the first sensing electrode and the second sensing electrode are configured to sense physiological parameters of a patient (e.g., column 9, lines 36-39 of Wiklund: electrodes 70 and 30 sense cardiac signals of a patient).  
As to claim 30, Wiklund in view of Lamoureux teaches the method of claim 16, wherein the plurality of protrusions are configured to reduce movement of the implantable medical device within a patient after implantation (e.g., paragraphs [0015] and [0052] of Lamoureux). Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have recognized that a plurality of protrusions extending from the first and second sides of the header could reduce the tendency of the member to migrate and rotate after implantation in view of the teachings of Lamoureux. Consequently, one of ordinary skill in the art would have modified the header housing of Wiklund to include protrusions defined by the outer surface of the header body in order to reduce movement of the IMD after implantation, and because the combination would have yielded predictable results.

Claim 23 is under 35 U.S.C. 103 as being unpatentable over Wiklund in view of Lamoureux as applied to claim 1 above, and further in view of US Patent Application Publication No. 2014/0133123 to Prasannakumar et al. (hereinafter referred to as “Prasannakumar”).
Wiklund in view of Lamoureux teaches the implantable medical device of claim 1, but does not teach that the antenna is positioned in the header housing. However, Prasannakumar, in a related art: implantable medical device with a header and core assembly, teaches that the antenna can be placed in the header housing (e.g., paragraphs [0004], [0050], and [0056]-[0058] of Prasannakumar: header 38 may include electrode 42, antenna 44, and a plate to attach the header to body portion 40). Accordingly, one of ordinary skill in the art would have recognized that the communication antenna of the IMD can be placed in the header portion of the IMD in view of the teachings of Prasannakumar. Consequently, in the absence of criticality, one of ordinary skill in the art would have modified the header of Wiklund in view of Lamoureux to include an antenna as taught by Prasannakumar, and because the combination would have yielded predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-9, 12, 16, 21-22, and 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,617,876 in view of Wiklund. The claims of the ‘8756 patent differ from the currently claimed invention in that an electrode positioned at or near the first end of the IMD and an antenna are not claimed. However, Wiklund teaches that such components were well-known in the IMD art for sensing physiological parameters of the patient and then transmitting the sensed parameters to an external programmer as discussed above in paragraph 4. 
Claim 1 of the instant application is conflicting or coextensive with claim 1 of the ‘876 patent as modified by Wiklund.
Claims 3-4, 5, and 6-9 of the instant application is conflicting or coextensive with claims 2-3, 1, and 4-7 of the ‘876 patent as modified by Wiklund.
Claim 12 of the instant application is conflicting or coextensive with claim 10 of the ‘876 patent as modified by Wiklund.
	Claim 16 of the instant application is conflicting or coextensive with claims 12 of the ‘876 patent as modified by Wiklund.
	Claims 21-22 and 24-30 are conflicting or coextensive with claims 1-2 of the ‘876 patent as modified by Wiklund in paragraph 4 above. Claim 2 of the ‘896 patent recites that a row of protrusions are on the first and second sides of the header; thus, claims 21 and 24-26 are obvious in view of claim 2 of the ‘876 patent. Wiklund teaches the features of claims 22 and 27-30. 

 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792